Title: To Thomas Jefferson from William Short, 29 January 1795
From: Short, William
To: Jefferson, Thomas



My dear Sir
Madrid Jan. 29. 1795

The last letter which I have had the pleasure of recieving from you was of the 23. of Dec. 1793. It came to my hands on the 26th. of April. 1794. It acknowleged my letters private down to that of the 7th. of October 1793. inclusive. This statement will give you some idea of the great defalcation to be made in the pleasure I fondly anticipated in your kind soothing and friendly correspondence after retiring from public life. Few persons have ever had more need than I have constantly had, of such relief from the time of my hard destiny having placed me in the diplomatic career—and I myself have never had more need thereof than since the moment of your return to Monticello and from which you have discontinued your letters altogether. I always regretted their rarity—I have now to regret their loss entire. But I beg you to be assured my dear Sir that however painful these regrets may be to me, they can in no way alter or diminish my invariable attachment to you, and my grateful sense of the numberless marks of friendship which you have so long and on so many occasions shewn me.
Posterior to my letter of Oct. 7. 1793. acknowleged by you as above mentioned I wrote to you Nov. 7th. 11th. and 13th. of the same year. After such a rapid succession of letters I determined to wait without troubling you again until I should be in some degree authorized thereto by hearing from you. This determination was confirmed and continued by the uncertainty in which I remained as to your continuance in or retiring from, public life—and as to my own destination. I went on in this way from day to day until I recieved the letter of your successor and your own of the month of Jany. 1794—which was soon after followed by your previous private of Dec. 23. abovementioned. And this again was soon followed by a report which left me more than ever uncertain as to the place or situation in which my letters would find you. That  report confirmed in a considerable degree by a letter from Mr. Pinckney as mentioned in the letter I wrote you on the 22. of May last, was that you were named to succeed Mr. Morris at Paris. This agreeable illusion continued for a long time. You may well judge of all the pain and mortification I experienced when this illusion was removed and when I learned what had been done in that respect—I felt more than ever—but contrary to my former usage I abstained from troubling you with my useless Jeremiades. I was sure however that if I allowed myself to write to you, my bosom would open itself however involuntarily and lay before you all I felt at seeing myself again passed over in the appointment for Paris (after I had so long resided there and been employed in the diplomatic career) by a person who was an utter stranger to the country—to the usages and even to the language there spoken and who had never been before in this career. I avoided therefore writing to you at all. As the amour propre of every one is ingenious and industrious in finding out cures for the wounds it receives mine suggested to me that this appointment was witheld from me, under the grounds which gave me a right to expect it, from the circumstance of my being supposed disagreeable to the French Government which I had reason to believe was admitted by our Government from what you had formerly written to me. Some reason there must be of that kind—for whatever may be the talents, virtues and abilities of the person appointed (and no body can have an higher idea of them than I have) yet the ignorance of the Country and of the language placed him necessarily in such a comparative situation with one acquainted with both, as could never have given a preference unless where there were some great and irremediable demerit and incapacity in the latter. After all, such things are merely relative—and had you been named as was reported, I should have been the last person in the world to have supposed that this argued any demerit in myself in the eyes of the President. To leave myself out of the question I will add only one word—and that is that in these times there is no Government in Europe which would have made such a passe droit in favor of any person who had never before been in the diplomatic line above all those employed by them and who had devoted themselves to an apprenticeship in that line. Formerly such things were done by these Governments in favor of rank or birth—at present it is only the Government of the U.S. that ventures to adopt such a system. An enquiry into what they have done in this line would form a rapprochement that would aid in the history of the progress of the human heart—I mean of the heart when at the head of governments—and would elucidate the following questions applied to the U.S.—which were some time ago proposed in the French convention as to France—d’ou venons nous? ou sommes nous? ou allons nous?

To return from this digression which I may perhaps be ere long in a situation and at leisure to examine and develope more fully—I recieved my nomination together with the information of that for Paris, under circumstances which did not admit of my refusing it, not withstanding all the pain and anxiety I had been previously condemned to—and notwithstanding all my health had suffered and was still suffering. One of the strongest inducements with me was the desire and determination to leave nothing untried to obtain for the inhabitants of Kentuckey in particular and for the U.S. in general, those rights which they are entitled to, which I am sure they will never desist from and which time and circumstances inevitably insure them. If by my efforts I could have shortened that time or have rendered the means peaceable, I should have considered myself indemnified for all I had suffered—and thought this would in some degree wipe away that kind of imputation of demerit which could not fail to attach to me in the eyes of my countrymen from the manner in which the President has acted towards me in constantly giving others the preference to me, and employing me only in the lowest grades and least honorable manner. I have now recieved a letter from the Sec. of State of the 9th. of Nov. which fills up the measure which the President has determined on all occasions to deal out to me. I am there informed that he means on the meeting of the Senate to send Mr. Pinckney here as Env. Extr. to terminate the business hitherto in my hands—he mentions that you and Mr. P. Henry had both refused the mission. I infer from his letter that Mr. Pinckney is to be employed alone, that is to say that his name only is to appear, although he mentions to me that my corroboration will be asked &c. The Sec. of State pays me some compliments on one hand and thus humiliates me on the other. This however is the treatment I have been accustomed to for years back, and is not new to me—but what is new is to learn from him that such extraordinary missions are familiar in the diplomatic line. I know not where the Sec. of State has taken up this idea—but I pledge myself to shew in time and place if necessary that the annals of diplomatie, do not furnish an example of such an one, if as I suppose, I am after two years occupation thus excluded from it, and at the same time retained here—and if it be added that when I was sent here I was joined in a commission although the business was to be taken up above, where as now at the end of the labor, another is sent to enjoy the fruits of it alone. I forbear at present saying any thing more on this head. I have strived on all occasions by my zeal and activity to merit well of the President. I have met with repeated humiliation and constant slight. I blame my own stars. I am waiting the arrival of Mr. Pinkney to take my final decision or rather to execute it. I wish him most sincerely full success in his mission—and  indeed that is already secured by existing circumstances—although similar to my usual fortune that at the very moment of attaining the goal I should be wrested from the race and another put in my place for the sole purpose of enjoying the fruit—although personally this cannot but be a painful circumstance to me, yet I never have as yet, and trust I never shall, allow any thing personal to weigh against the advantage of my country. Mr. Pinckney has therefore my best wishes—and if I can aid him, or at least if he should think so, he shall have my best efforts also—and this will be the last act of my public life, and I think not the least meritorious when it is considered in what an unexampled manner I am treated.
The Sec. of State tells me that the President had under consideration the diplomatick grade to be employed here. I have written often on this subject, because I felt that it interested much more essentially the U.S. than was considered by Government. The grade however never has had and will not now have any consideration with me.
Being certain the business would be terminated here during the winter one way or another, and my health suffering extremely here during the summer I wrote some months ago (long before I knew or suspected the President’s intention of sending an Env. Extr. here) to ask for permission to go and pass the summer in France. I think it certain now I shall not be here to recieve any letter you may in future write to me, as I do not see that the public can suffer from my absence after Mr. Pinckney’s arrival. Yet I fear to discourage you from writing—I beg you therefore to write to me and to address your letters to Mr. Yznardi the Consul at Cadiz—or Mr. Church, at Lisbon, or Mr. Donald in London, or our Agent there—who will know where I am to be found. Mr. Pinckney’s stay here I take it for granted will be until he can recieve the ratification of the treaty he will sign, which of course will give the President the necessary time for chusing the proper permanent agent. I am waiting his arrival in order to announce to the President my final determination. I see and expect nothing that can prevent that determination being a retreat from publick life—which has been filled with thorns for me, whilst the roses have been distributed to the more favored. The most pleasing idea which now presents itself to me is that of ere long seeing and embracing my friends in my own Country. How happy would it have been for me if I had followed your former wise and friendly counsel in that respect.
I sent you by Mr. Blake who did not sail from Cadiz until the 21st. inst. the 8 vo. Academy edition of Dn. Quixote. Mr. Carmichael who is still here, sent on to Cadiz the edition of Cortez letters which he luckily obtained for you, and he has told me that he had authorized Mr. Blake  to open the package and take this book out in order that it might sooner get to your hands.
In your kind letter of Dec. 23. 1793. you were so good as to inform me of the state in which my funds were—and to mention your ideas of vesting them in different ways. I have been waiting with much pleasure to learn the execution of your intentions. It would be a most agreeable circumstance to me—but I will not importune you respecting it—although I take it for granted you will have written to me on that subject. By an arrangement of the Sec. of State with Mr. Jaudenes I have been obliged to recieve this years salary and outfit in America. I desired him to pay the cash to you or to have it vested for me himself in our funds. His letter of Nov. 9. informs me he had begun that investment and would send me the account as soon as completed. I am in the mean time living on my own funds and credit. Should the Sec. of State turn these funds over to you I will thank you to manage them for me as you do those you have hitherto recieved.
I long most ardently and every day more and more to see my native land. I have forborne writing to you respecting the new federal city—I fear it is too late for criticism—but I lament most sincerely the great and irreparable defects which experience will shew in the plan. Your

W Short

